Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SECOND AMENDMENT, dated as of June 1, 2009 (this  Second Amendment ), by and between Elite Pharmaceuticals, Inc., a Delaware corporation (the  Company ), on the one hand, and Epic Pharma, LLC, a Delaware limited liability company (the  Parent ), Epic Investments, LLC, a Delaware limited liability company (including its successors and assigns, the  Purchaser ), Ashok G. Nigalaye ( Nigalaye ) and Jeenarine Narine (together with Nigalaye, the  Principals ), on the other hand, relating to a certain STRATEGIC ALLIANCE AGREEMENT, dated as of March 18, 2009, as amended by that certain Amendment thereto dated as of April 30, 2009 (as amended, the  Alliance Agreement ; capitalized terms used herein and not otherwise defined have the meaning assigned to such terms in the Alliance Agreement). WHEREAS, the parties hereto have agreed to amend and waive certain provisions of the Alliance Agreement on the terms and subject to the conditions contained herein. NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained herein, and for other good and valuable consideration the receipt and adequacy of which are hereby acknowledged, the parties hereto agree as follows: 1. Amendments . The Alliance Agreement is hereby amended as follows: (a) Article I is amended by: (1) adding a definition for the term Guarantors which shall read as follows:  Guarantors  shall have the meaning assigned to such term in Section 4.15.  (2) amending the definition of Initial Closing Date to read as follows:  Initial Closing Date  means June 3, 2009 or such other date as the Parties may mutually agree upon in writing. (b) The definition of Milestone Shares which appears in Article I, and Section 2.10 (a) and Section 2.10(b) are each amended by deleting each reference to Purchaser which appears therein and inserting Parent in its stead. (c) The first paragraph of Section 3.2 is amended and restated in its entirety to read as follows: Except as set forth in the disclosure schedules delivered to the Company concurrently herewith (the  Epic Disclosure Schedules ), which such Epic Disclosure Schedules shall be deemed a part hereof and to qualify any representation or warranty otherwise made herein to the extent of such disclosure, the Parent and the Purchaser, severally, and not jointly, each as to itself and not the other, hereby make the representations and warranties set forth below to the Company as of the date hereof and the Initial Closing Date: (d) The heading and first sentence of Section 3.2(a) is amended and restated in its entirety to read as follows:  Control and Operations of the Purchaser . The Parent, directly or indirectly, controls the operations of the Purchaser, and all the issued and outstanding membership interests of the Purchaser are validly issued and are fully paid, non-assessable and free of preemptive and similar rights to subscribe for or purchase securities or any such rights have been waived. (e) The second sentence of Section 3.2(g) is amended and restated in its entirety to read as follows: As of the Initial Closing Date, the Parent is a drug development company and the Purchaser is, directly or indirectly, controlled by Parent and that the businesses of each of the Parent and the Purchaser is synergistic with the business of the Company. (f) Section 4.1(a) is amended and restated in its entirety to read as follows: (a) The Securities may only be disposed of in compliance with state and federal securities laws. In connection with any transfer of Securities other than pursuant to an effective registration statement or Rule 144, to the Company or to an Affiliate of the Parent or the Purchaser, as the case may be, or in connection with a pledge as contemplated in Section 4.1(b), the Company may require the transferor thereof to provide to the Company an opinion of counsel selected by the transferor and reasonably acceptable to the Company, the form and substance of which opinion shall be reasonably satisfactory to the Company, to the effect that such transfer does not require registration of such transferred Securities under the Securities Act. As a condition of transfer, any such transferee shall agree in writing to be bound by the terms of this Agreement and shall have the rights of the Parent or the Purchaser, as the case may be, under this Agreement. (g) Section 4.1(b) is amended and restated in its entirety to read as follows: (b) Each of the Parent and the Purchaser agrees to the imprinting, so long as is required by this Section 4.1, of a legend on any of the Securities in the following form: [NEITHER] THESE SECURITIES [NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE] HAVE [NOT] BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS - 2 - AMENDED (THE SECURITIES ACT), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY. THESE SECURITIES AND THE SECURITIES ISSUABLE UPON [EXERCISE] OF THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN SECURED BY SUCH SECURITIES. (h) Section 4.1(d) is amended and restated in its entirety to read as follows: (d) Each of the Parent and the Purchaser agrees that the removal of the restrictive legend from certificates representing Securities as set forth in this Section 4.1 is predicated upon the Companys reliance that the Parent or the Purchaser, as the case may be, will sell any Securities pursuant to either the registration requirements of the Securities Act, including any applicable prospectus delivery requirements, or an exemption therefrom. (i) Section 4.2 is amended and restated in its entirety to read as follows: 4.2 Furnishing of Information .
